Citation Nr: 0915945	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 Regional Office 
(RO) in Muskogee, Oklahoma rating decision, which denied the 
claim on appeal.

The case was brought before the Board in November 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The Board also notes at the outset that the Veteran alleges 
he previously filed a claim for entitlement to service 
connection for asthma in 1985.  The claims file reflects 
multiple claims raised by the Veteran in 1985; however, there 
is no record of a claim for service connection for asthma 
raised by the Veteran, in 1985 or at any other time prior to 
the current claim on appeal.  Thus, the Board will consider 
the current claim as an original one, and not as a claim to 
reopen following a prior final decision.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has asthma, or other respiratory problem, that is 
etiologically related to a disease, injury, or event in 
service.




CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in June 2004, March 2007, and November 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

The March 2007 and November 2008 letters explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claim was thereafter readjudicated in a 
supplemental statement of the case issued in February 2009.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt was 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in December 2008, at 
which he was not diagnosed with asthma or other respiratory 
condition linked to service.  The Board finds this 
examination report to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claim for service connection for asthma.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Veteran contends that his current condition of asthma was 
incurred in active service.  Specifically, the Veteran 
alleges that while he was hospitalized at Incirlik Air Base 
in Turkey in 1984 for Hepatitis B that he was provided 
inhalers as treatment for his asthma.  Furthermore, he 
asserts that he was officially diagnosed with asthma by a 
private physician in 1985, several months after separation 
from military service.

Initially, the Board notes that the Veteran's service 
treatment records reflect the Veteran's contention that he 
was hospitalized on October 4, 1984 for Hepatitis B.  The 
Veteran's discharge notation of October 23, 1984 indicated 
the Veteran was admitted with symptoms that included a slight 
cough with nausea and, on examination, was significant for 
rales on the right posterior lung field.  The physician noted 
a history of the Veteran's smoking two (2) packs of 
cigarettes per day.  The discharge note did not reference any 
prescribed medication and included only a reference for the 
Veteran to return for follow-up in one (1) week.  On November 
20, 1984, the Veteran was seen for a follow-up for his 
hepatitis in-patient treatment.  At that time, the Veteran 
noted increased fatigue and was diagnosed with an upper 
respiratory infection.  The service treatment records are 
otherwise silent for respiratory complaints or treatment, 
save another diagnosis of upper respiratory infection in 
January 1984.  The Veteran's service treatment records are 
silent as to a diagnosis of asthma, prescription for inhalers 
or other respiratory treatment, or other indication that the 
Veteran suffered from any chronic respiratory condition 
during service.  

Following service, the Veteran received treatment for his 
asthma primarily from private medical professionals.  Private 
treatment records first indicate a diagnosis of asthma in a 
June 1995 record, which noted a diagnosis of asthmatic 
bronchitis, with evidence of bilateral rhonchi with 
expiratory wheezes bilaterally.  The Board also notes that 
the Veteran received a prescription for refills of an 
Atrovent inhaler in January 1996.  Subsequent medical records 
indicate an ongoing diagnosis of and treatment for asthma.  
The first documented medical evidence of record regarding a 
likely diagnosis of asthma, therefore, was more than one (1) 
decade after service. 

In March 2007, the Veteran filed a claim with the Social 
Security Administration (SSA), claiming unemployability based 
on his asthma.  Based on this claim, the Veteran received a 
medical examination in May 2007.  The examiner's report noted 
complaints "of shortness of breath and asthma since 
childhood."  The report also noted a current 1.5 cigarette 
pack per day consumption and a history of 1 cigarette pack 
per day or more since adulthood.  

Based on the Veteran's complaints in service, the Veteran's 
allegation of continuity of symptomatology, and current 
diagnosis of asthma, the Veteran was afforded a VA 
examination in December 2008.  In the report of that 
examination, the examiner discussed the Veteran's relevant 
in-service medical history, including his hospitalization for 
Hepatitis B in October 1984.  The examiner also considered 
the Veteran's post-service treatment records and self-
reported history of smoking approximately 1.5 packs of 
cigarettes per day until 1985.  Although somewhat unclear 
from the report, the Veteran appears to have reported smoking 
one half (0.5) to one (1) pack per day beginning at some 
point after 1985.  Based on the above, the examiner stated:

Taking the information from the claims file into 
consideration there is no evidence of asthma in the 
service or treatment for a chronic respiratory 
condition.  There is no record of evidence for 
treatment of a chronic condition until 1996, eleven 
years after discharge.

Therefore, it is the opinion of this examiner that 
the veteran's current claimed condition of asthma 
is less likely than not related to a disease or 
injury in the service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a current chronic respiratory disorder related to 
military service, to include asthma.  The Board finds the VA 
examiner's December 2008 opinion to be credible and 
probative.  The report provided a basis and rationale for the 
opinion expressed.  The examiner reviewed and discussed the 
Veteran's treatment records.  The most probative medical 
evidence of record, therefore, rejects any link between the 
Veteran's current asthma and his military service.

The Board has considered the Veteran's lay assertion that he 
developed asthma in service.  Certainly, he is competent to 
report respiratory symptoms such as shortness of breath and 
coughing, and his testimony in that regard is entitled to 
some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, even when a veteran is 
asserting continuity of symptomatology after service, there 
still must be medical evidence relating a current disability 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  In this instance, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, especially as to complex medical diagnoses such 
as a link between his current diagnosis of asthma and any 
respiratory symptoms in service.  Thus, his statements 
regarding any such link are not competent.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that the Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise).  

As discussed above, a competent VA health care specialist 
considered the Veteran's reported history, and conducted a 
thorough physical examination, but was unable to relate the 
claimed asthma disability to his military service.  The Board 
finds this opinion to be the most probative evidence of 
record as to the etiology of his current disorder.

The Board has considered the Veteran's contention that he was 
diagnosed with asthma by a private physician shortly after 
service in 1985, but that confirming medical records from 
that physician are unavailable.  It must be noted, however, 
that the Court has held that a lay person's statement about 
what a medical professional told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The Veteran can, of course, competently report that 
he received prescriptions with refills for inhalers.  
However, filtered as it is through a lay person, the Board 
cannot consider the Veteran's report of a private physician's 
opinion to be competent evidence diagnosing asthma in 1985.

The Board notes that there is lay evidence suggesting the 
possible onset of the Veteran's reported symptomatology prior 
to service.  Specifically, in May 2007 the Veteran reported 
during the course of examination that he had suffered from 
shortness of breath and asthma since childhood.  By contrast, 
the Veteran's claim, filed in June 2004, asserts his asthma 
was first diagnosed after service.  In either case, the Board 
again notes that the Veteran's service treatment records make 
no mention of a diagnosis of asthma or complaints of 
shortness of breath either before or during service, nor is 
there medical evidence of the aggravation of an existing 
condition.  Given the conflicting reports as to onset, the 
fact that asthma was not diagnosed upon entry into service, 
and in light of the Veteran's statements to the VA since 
filing his claim, the Board concludes that the Veteran should 
be presumed to have entered service in sound condition.  See 
38 U.S.C.A. § 1111 (West 2002 & Supp. 2008).  

Nevertheless, as discussed in detail above, there is no 
medical evidence of the incurrence of asthma or other chronic 
respiratory condition in service.  Moreover, there is no 
clear medical nexus of record linking asthma, or any other 
specific respiratory disorder, to military service.  Indeed, 
the only probative opinion of record is against finding any 
such nexus.   As such, the Board concludes that the 
preponderance of the evidence is against the claim.  See 
Hickson, supra.


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


